                                         The conference is adjourned to July 21, 2020
April 14, 2020                           at 11:30 a.m. Speedy Trial time is excluded
                                         until that date.
By ECF

Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York

Re: United States v. Zachary Clark, 20 Cr. 76 (NRB)
                                                             Dated: April 14, 2020
Dear Judge Buchwald:

In light of the current COVID-19 pandemic, I write to respectfully request that the Court adjourn
the April 21 conference in this matter for approximately 90 days. The Government consents to         s
this request.

I make this request because I have been unable to meet with Mr. Clark at the MCC since early
March, and legal visiting is now suspended until at least May 18. I have accordingly been unable
to complete essential case-related functions like reviewing discovery in-person with my client. If
the Court grants an adjournment, I consent to an exclusion of Speedy Trial time until the adjourn
date.

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Gillian Grossman, Esq.
    Matthew Hellman, Esq.
    Assistant United States Attorneys
